Case 2:19-mj-05342-DUTY Document 3 Filed 12/23/19 Page 1 of 2 Page ID #:87
       CaseCase
           2:19-mj-05342-DUTY  *SEALED*
                2:19-mj-05342-DUTY      Document
                                    Document      2 *SEALED*
                                             3 Filed           Filed212/13/19
                                                     12/23/19 Page   of 2 PagePage 1 of 13
                                                                               ID #:88
                                         Page ID #:44
    $2  5HY  6HDUFK DQG 6HL]XUH :DUUDQW (USAO CDCA Rev. 01/2013)



                                         81,7(' 67$7(6 ',675,&7 &2857
                                                                       IRU WKH
                                                             Central District of California

                       ,Q WKH 0DWWHU RI WKH 6HDUFK RI
                  (Briefly describe the property to be searched
                   or identify the person by name and address)                  &DVH 1R      0-

             5RVH $YH 6XLW 7 6LJQDO +LOO &$ 


                                               6($5&+ $1' 6(,=85( :$55$17
    7R       $Q\ DXWKRUL]HG ODZ HQIRUFHPHQW RIILFHU

               $Q DSSOLFDWLRQ E\ D IHGHUDO ODZ HQIRUFHPHQW RIILFHU RU DQ DWWRUQH\ IRU WKH JRYHUQPHQW UHTXHVWV WKH VHDUFK
    RI WKH IROORZLQJ SHUVRQ RU SURSHUW\ ORFDWHG LQ WKH                        &HQWUDO    'LVWULFW RI     &DOLIRUQLD
    (identify the person or describe the property to be searched and give its location)
          6HH $WWDFKPHQW $

              7KH SHUVRQ RU SURSHUW\ WR EH VHDUFKHG GHVFULEHG DERYH LV EHOLHYHG WR FRQFHDO (identify the person or describe the
    property to be seized)
          6HH $WWDFKPHQW %


            , ILQG WKDW WKH DIILGDYLW V  RU DQ\ UHFRUGHG WHVWLPRQ\ HVWDEOLVK SUREDEOH FDXVH WR VHDUFK DQG VHL]H WKH SHUVRQ RU
    SURSHUW\ Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

              <28 $5( &200$1'(' WR H[HFXWH WKLV ZDUUDQW RQ RU EHIRUH                            GD\V IURP WKH GDWH RI LWV LVVXDQFH
                                                                                                          (not to exceed 14 days)
           ✔
           u LQ WKH GD\WLPH  DP WR  SP                  u DW DQ\ WLPH LQ WKH GD\ RU QLJKW DV , ILQG UHDVRQDEOH FDXVH KDV EHHQ
                                                                    HVWDEOLVKHG

            8QOHVV GHOD\HG QRWLFH LV DXWKRUL]HG EHORZ \RX PXVW JLYH D FRS\ RI WKH ZDUUDQW DQG D UHFHLSW IRU WKH SURSHUW\
    WDNHQ WR WKH SHUVRQ IURP ZKRP RU IURP ZKRVH SUHPLVHV WKH SURSHUW\ ZDV WDNHQ RU OHDYH WKH FRS\ DQG UHFHLSW DW WKH
    SODFH ZKHUH WKH SURSHUW\ ZDV WDNHQ
            7KH RIILFHU H[HFXWLQJ WKLV ZDUUDQW RU DQ RIILFHU SUHVHQW GXULQJ WKH H[HFXWLRQ RI WKH ZDUUDQW PXVW SUHSDUH DQ
    LQYHQWRU\ DV UHTXLUHG E\ ODZ DQG SURPSWO\ UHWXUQ WKLV ZDUUDQW DQG LQYHQWRU\ WR 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
    RQ GXW\ DW WKH WLPH RI WKH UHWXUQ WKURXJK D ILOLQJ ZLWK WKH &OHUN V 2IILFH
                                    (name)

          u , ILQG WKDW LPPHGLDWH QRWLILFDWLRQ PD\ KDYH DQ DGYHUVH UHVXOW OLVWHG LQ  86&   H[FHSW IRU GHOD\
    RI WULDO  DQG DXWKRUL]H WKH RIILFHU H[HFXWLQJ WKLV ZDUUDQW WR GHOD\ QRWLFH WR WKH SHUVRQ ZKR RU ZKRVH SURSHUW\ ZLOO EH
    VHDUFKHG RU VHL]HG (check the appropriate box) u IRU             GD\V (not to exceed 30).
                                                   u XQWLO WKH IDFWV MXVWLI\LQJ WKH ODWHU VSHFLILF GDWH RI                  

    'DWH DQG WLPH LVVXHG                     SP
                                                                                                     Judge’s signature

    &LW\ DQG VWDWH       /RV $QJHOHV &DOLIRUQLD                                    +RQ 0LFKDHO 5 :LOQHU 86 0DJLVWUDWH -XGJH
                                                                                                   Printed name and title



$86$ (GZDUG +DQ 
